DETAILED ACTION
The papers submitted on 15 October 2019, adding claims 21-40, and canceling claims 1-20, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The original specification is not consistent with US practice (it appears to be a literal translation from the Japanese WIPO document) and should be amended to correct the arrangement and headings as required.
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 21 recites, “one or more curable composition application processes from the following (1) to (4)” and then provides four alternative curable composition application 
Furthermore, claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of producing the resin molded article. The instant claim recites two steps, a first step of applying a curable composition to a uncoated mold  and a further step of curing the composition applied to the mold. However, the specification sets for the three additional step before curing, namely a de-foaming process (recited in claim 30), a mold closing step (recited in claim 28), and a pressing step (not claimed). These steps appear to be essential based on the instant specification and the omission leads to a question of the scope of the claims.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Independent claim 21 recites, in the alternative, the curable composition application steps (1) micro-particles, (2) conductive substrate, (3) wettability, and (4) heating. Therefore the claims that attempt to further limit a single one of the application steps fails to further limit the independent claim. In particular:
Claims 22, 23, 24, 34, 36, only further limits the step (1) related to micro-particles; claim 25 only further limits the step (2) related to conductive substrates, claim 26-27 only further limits the step (3) related to wettability; and claim 37 only further limits the step (4) related to heating.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (WO 2015/098736 A1 citations based on English equivalent US 2016/0311968 A1) in view of Blanchet et al. (US 2008/0233280 A1) and Truskett et al. (US 8,480,933 B2). 
Regarding claim 21, Fujikawa discloses a process of using a curable composition for molding a lens and optical device (title/abstract) with the steps of: applying a curable composition onto an uncoated portion of a mold having a pattern shaped section (¶ 176), the composition having a contact angle of 50º or less (¶¶ 52, 165); and 
curing the composition (¶ 177). 
Further regarding curable composition application process (1), Fujikawa suggest that the curable composition may contain particles as additives (¶¶ 158-160); 
regarding curable composition application process (2), Fujikawa suggests conductive additives (¶¶ 158-160);
regarding curable composition application process (3), Fujikawa suggest that the addition of polysiloxanes can improve the wettability of the composition on the mold (¶¶ 12, 74, 115, 127, 165, 178, 180, 259); and 

Fujikawa does not appear to explicitly disclose (1) the micro-particles sizes claimed; (2) the voltage application and conductive substrate as claimed; (3) the claimed wettability treatment; or (4) the composition heating before applying as claimed.
However, Blanchet discloses a similar method of imprint molding (title/abstract) which includes (1) applying micro-particles with sizes less than 200 nm ( ¶¶  42, 83).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Fujikawa to include the micro-particles of Blanchet, in order to provide a functional coating to the stamp as desired with expected results.
Further, Truskett discloses a similar process of imprint lithography (title/abstract, FIG. 1) which includes (2) a conductive substrate coating step in which a conductive substrate is coated with the curable composition; and a voltage application coating step in which a curable composition coated surface of the conductive substrate and a surface of the mold having the pattern shaped section are arranged so as to face each other, and voltage is applied between the conductive substrate and the mold to cause the curable composition applied onto the conductive substrate to contact the portion of the mold uncoated with the curable composition and be applied thereto (FIG. 3, 3:40-4:39).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Fujikawa to include the voltage application and conductive substrate of Truskett, because such a dispensing process is known in the art and would allow for control application of curable composition to the substrate with expected results.
Further, Blanchet discloses that (3) the pattern mold may be subjected to wettability treatments (¶ 36). 
prima facie obvious to one of ordinary skill in the art to modify the process of Fujikawa to include the wettability treatments of Blanchet, in order to improve the wettability as required with expected results.
Finally, Blanchet discloses heating the substrate to above room temperature in order to improve transferring (¶ 56).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Fujikawa to include the heating of Blanchet, in order to provide for a sufficient difference in surface energy to drive the transfer (Blanchet ¶ 56). The skilled artisan would recognize that heating of Blanchet would fall within the claimed range as the precise temperature is a result effective variable that is dependent on the ambient temperature and the desired difference in surface energy, therefore the claimed range would be prima facie obvious (MPEP § 2144.05).
Regarding claim 22, Blanchet suggest that the micro-particles are nano-spheres which have an aspect ratio of 1 (¶ 42).
Regarding claim 23, Blanchet suggest that the functional material may be spray coated (¶ 47).
Regarding claim 24, Truskett suggest that the droplet size of the applied curable composition is 1 micron to 1 mm (3:61-62), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 25, Truskett suggest that the rate or amount of curable composition applied is a result effective variable that is dependent on the voltage applied (4:15+), therefore the skilled artisan would find the claimed rate of 100 mL/min to be prima facie obvious (MPEP § 2144.05).
Regarding claim 26, Blanchet discloses the wettability treatment includes corona, plasma, ozone, or laser (excimer) treatment (¶ 36).
3/sec, which suggest the claimed range (MPEP § 2144.05).
Regarding claim 28, Fujikawa suggests a mold closing process in which the mold coated with the curable composition is superimposed with another mold to which the curable composition was applied such that the curable compositions are in mutual contact (¶¶ 180-184).
Regarding claim 29, Fujikawa suggest an epoxy (abstract).
Regarding claim 38, Fujikawa suggest an aliphatic epoxy (abstract).
Regarding claim 39, Fujikawa suggests the epoxy is 5-60% by weight (¶ 17).
Regarding claim 31, Blanchet discloses the pattern is a concavo-convex shape with a height difference of 0.2 to 20 microns (¶ 22), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 32-33 and 40, Fujikawa discloses a microlens array, specifically a Fresnel array (¶ 8).
Regarding claim 34, Truskett discloses the droplet diameters of 1 micron to 1 mm (3:61-62) which is on the order of the nozzle tip size (FIG. 3-4) and overlaps the claimed range (MPEP § 2144.05).
Regarding claim 35, Truskett suggest that the rate or amount of curable composition applied is a result effective variable that is dependent on the voltage applied (4:15+), therefore the skilled artisan would find the claimed rate of 55 mL/min to be prima facie obvious (MPEP § 2144.05).
Regarding claim 36, Blanchett suggests that the liquid can be applied to the stamp by any suitable method, including but not limited to, injection, pouring, liquid casting, jetting, immersion, spraying, vapor deposition, and coating (¶ 47).
Regarding claim 37, the skilled artisan would recognize that heating of Blanchet would fall within the claimed range as the precise temperature is a result effective variable that is dependent on the ambient temperature and the desired difference in surface energy, therefore the claimed range would be prima facie obvious (MPEP § 2144.05).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (WO 2015/098736 A1 citations based on English equivalent US 2016/0311968 A1) in view of Blanchet et al. (US 2008/0233280 A1) and Truskett et al. (US 8,480,933 B2) as applied to claim 21 above, further in view of TOSHINORI (JP 2010-1419 A).
Modified Fujikawa does not appear to expressly disclose defoaming.
However, Toshinori discloses a similar imprint molding process (abstract) which includes a step of vacuum defoaming (¶ 22).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Fujikawa to include vacuum defoaming of Toshinori, in order to reduce entrapped air/gas and eliminating bubbles during molding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FUJIKAWA et al. (US 2020/0174164 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742